Title: To John Adams from William Tudor, 6 July 1775
From: Tudor, William
To: Adams, John


     
      Cambridge July 6th 1775
      Dr Sir
     
     I received your very kind Letter last Evening and this Morning had the Honour of being introduc’d to Genl. Washington by Majr. Mifflin, and through Your Reccommendation was very genteely notic’d. I had an Invitation from the General to dine with him tomorrow, when I shall attempt making a proper Use of your Hints. I have been intirely idle ever since the Communication with the Town of Boston was interrupted. At a Time when every Nerve of every Citizen should be stretch’d in the Service of our bleeding Country it was with Pain I found I could not be useful. The Manner in which Commissions in the Army were granted, precluded me from obtaining one, and the Numbers who sought Employment in the other Departments necessitated me to wait for some more favourable Opportunity. Indeed the very little Method or Arrangement that appear’d in the Conduct of Matters, made me decline solliciting any Office.
     The General has not yet settled his Family. Having only one aid de camp, and Secretary. Mr. Reed was appointed Secretary before the General reach’d Cambridge. I have some Expectation of being in that Office with him. Which will make me one of the General’s Family. And I shall be in the Way at least of being known. You will please Sir to make my most respectful Acknowlegements to each Gentleman who did me the Honour of mentioning me to the General.
     It has given vast Satisfaction to find the Continent have undertaken the Conduct of the War. The Plans of our Provincial Congress were narrow, and very inadequate to the Great Design. We are not to cope with Great Britain without the most powerful Exertions. Our frugal Representatives have been always so careful of the Public Money, that they are confounded at the Prospect before them. It is computed the Expence of the Army is £120,000 sterling monthly.
     I have heard it quoted as a shrewd Observation, that G. Britain had began this Quarrel fifty Years too late, and the Colonies fifty Years too soon, and that by the Mistake of each both would be ruin’d. The first Part of this Position I believe true, but the Colonies are not an Hour too soon. In 20 Years the Arts of Corruption would have debauch’d so many that I doubt whether a majority could have been found to have resisted the most iniquitous Measures. Massachusetts and York felt its Influence, and it would soon have found its Way through the Continent.
     Our Army are in good Spirits, but still want Discipline. The Importance of implicit Obedience to the Orders of their Officers, is not yet sufficiently felt and acknowleged by the Ranks. A hardy, free Spirited Yeomanry, all their Lives unus’d to Controul cannot easily brook it. Your most oblig’d and very hum. Servt.
     
      Wm. Tudor
     
    